DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. U.S. Pub. No. 2018/0253084 in view of Spayd U.S. Pub. No. 2018/0211447 and Nelson et al. U.S. Pub. No. 2011/0304464.
Re:  claim 1, Diaz teaches 
1.  (Currently Amended)  A system comprising:  an energy industry operation component; and a processing system associated with the energy industry operation component, (“… the industrial installation may belong to one of the following fields:… energy industry… a machine of an industrial installation refers to any device or machine used for carrying out an industrial process.  In Fig. 3, the system includes a network 100 in turn including a server 10 and a plurality of devices 21-26 configured as a computing cluster.  Each device 21-26 has a first processor and a second processor… and is connectable to both a machine (or a component thereof) of an industrial installation… and a network… such as network 100.  ”; Diaz, [0071], Fig. 3)
Fig. 3 illustrates a system, which includes an energy industry machine (energy industry operation component) for carrying out an industrial process and a computing cluster (processing system), which includes a first processor and a second processor connectable to the machine (associated with the energy industry operation component).  
Diaz is silent, however, Spayd teaches, the processing system comprising an accelerator and being configured to perform at least one of image segmentation and vision analysis for authenticated lockout, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming. (“Aspects of the present disclosure relate to methods and systems for presenting a user with a visual display system that depicts on or more components of a facility (e.g., an augmented reality or virtual reality display) to assist a user in performing tasks such as inspection, monitoring, inventory analysis, maintenance, diagnosis, or identification in relation to components in a facility… the facility is a production facility, such as an industrial facility… the display may be an augmented reality display in which video content captured by the device is displayed and overlaid with context-specific generated visual content… At least one camera 130 may be provided to capture video streams or photographs for use in generating the virtual reality or augmented reality display.  For example, video of the industrial facility, including of one or more components, may be captured to be displayed as part of an augmented reality display… A processor 120 is provided for capturing the video stream or photographs from the at least one camera 130 and causing the at least one display screen 110 to display video content to the user”; Spayd, [0036], [0037], [0043], [0044]) 
The processor (accelerator) receives video streams from the camera, which captures video streams for use in generating an augmented reality display (augmented reality rendering and streaming). Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system comprising an accelerator and being configured to perform at least one of image segmentation and vision analysis for authenticated lockout, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming, in order to depict one or more components of an industrial facility on an augmented reality display system, as taught by Spayd. ([0002])  
Diaz is silent, however, Nelson teaches wherein performing the image segmentation and vision analysis for authenticated lockout comprises:  determining whether an authentication lockout criterion is satisfied, (“System 5 comprises a detection device (e.g., an infrared camera) and a computing apparatus 10 enabled to examine a profile associated with attachment(s) 20a and compare the profile to a database… to determine a type and usage of attachment(s) 20a and a correct safety gear type… a policy driven engine may enable one or more actions(e.g., ensuring the proper level of safety gear is being worn based on use)… 4. Automatically detect if one or more people (e.g., user 11) are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 11).  For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 7. Automatically detect if one or more people is wearing a correct level of protective gear.”; Nelson, [0009], [0014])
The system is automatically detecting whether the user is correctly wearing the required protective gear, in order for the user to operate the machine (determining whether an authentication lockout criterion is satisfied).  
Diaz is silent, however, Nelson teaches wherein the authentication lockout criterion is selected from the group consisting of a minimum number of individuals present, an unauthorized device being used and an improper act being performed; (“4. Automatically detect if one or more people (e.g., user 11 are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 1). For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 6. Enable automatic safety (e.g., an off switch, a disengage clutch, etc) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location”; Nelson, [0014])
The minimum number of individuals present is one.  And, the authentication lockout criteria detects if the at least one person present is, for example, wearing safety glasses in front of their eyes as oppose to on top of their forehead.  
(“9. Automatic detection to ensure that the user is located in a correct (i.e., approved) position with respect to the electro/mechanical apparatus (e.g., not behind the electro/mechanical apparatus) and enabling of a safety mechanism to enable or disable the electro/mechanical apparatus if the user is located in an in an incorrect position with respect to the electro/mechanical apparatus.”; Nelson, [0014])
An improper act being performed includes, for example, the user being located behind the electro/mechanical apparatus (incorrect position).  Authentication lockout criteria disables the electro/mechanical apparatus when the user is located in an incorrect position with respect to the electro/mechanical apparatus.  
(“If the markings of protective gear 15a and/or 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation… If the safety rating of the protective gear is equal to or greater than the safety rating needed by the apparatus/machine, the recognition component enables an operation of the apparatus/machine otherwise the apparatus/machine is put into an inoperable state… If the mask is tilted up, a safety rating code will not be in the correct position to be detected and therefor the apparatus/machine may be put into an inoperable state.”; Nelson, [0015], [0016])
An improper device being used includes, for example, the user wearing the protective gear with markings that are not equal to or greater than the type required.  Authentication lockout criteria disables power to the mechanical portion of the apparatus in order to disable operation, when the protective gear worn by the user has markings that are not equal to or greater than the type required.   
responsive to determining that the authentication lockout criterion is satisfied, initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state. (“6. Enable an automatic safety (e.g., an off-switch, a disengage clutch, etc.) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location… system 5 may use a facial recognition process to ensure that protective gear 15a and/or 15b are on user 11 and then use an optical character recognition (OCR) process to recognize the markings on protective gear 15a and/or 15b.  If the marking of protective gear 15a and 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation.”; Nelson, [0014], [0015])
If the system detects that the user is not wearing the required protective gear (responsive to determining that the authentication lockout criterion is satisfied), then a safety device is enabled to disable power to the machine or disable operation of the machine (initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy state to a lower energy state).  Nelson can be combined with Diaz such that the machine (or electro/mechanical apparatus) of Nelson is an energy industry machine (energy industry operation component) of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for authenticated lockout comprises:  determining whether an authentication lockout criterion is satisfied, wherein the authentication lockout criterion is selected from the group consisting of a minimum number of individuals present, an unauthorized device being used and an improper act being performed; responsive to determining that the authentication lockout criterion is satisfied, initiation a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd and Nelson as applied to claim 1 above, and further in view of Wang et al. U.S. Pub. No. 2019/0065833 and Zadeh et al. U.S. Pub. No. 2020/0184278.  
Re:  claim 2, Diaz is silent, however, Wang teaches 
2. (Original) The system of claim 1, further comprising:  a camera to generate an image and transmit the image to the processing system, (“The object recognition system 100 receives video frames 104 from a video source 102… The video frames 104 capture or contain images of a scene, and can be part of one or more video sequences.  The video source 102 can include a video capture device (e.g., a video camera,…)”; Wang, [0045])
The object recognition system (processing system) receives video frames (images) from the video source, such as a video camera (camera to generate an image and transmit the image to the processing system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of a camera to generate an image and transmit the image to the processing system, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang. ([0004])  
 wherein the processing system performs at least one of the image segmentation and vision analysis for authenticated lockout or the image segmentation and vision analysis for performance audit based at least in part on the image received from the camera. (“The object recognition system 100 receives video frames 104 from a video source 102… The video source 103 can include a video capture device (e.g., a video camera,…)… The object recognition system 100 processes the video frames 104 to detect and track objects in the video frames 104… An example of object recognition includes face recognition, where faces of people in a scene captured by video frames are analyzed and detected, tracked, and/or recognized… An example face recognition process identifies and/or verifies an identity of a person from a digital image or a video frame of a video clip… As shown in Fig.4A, the face of the person 402 is detected from the frame 400A and the location of the face is represented by the bounding box 410A.”; Wang, [0045], [0047], [0048], [0062], Figs. 4A-4B)
The object recognition system (processing system) receives video frames from a video source, such as a video camera.  The image recognition system includes facial recognition, using image segmentation (such as bounding boxes illustrated in Figs. 4A-4B), where faces of people, in the captured video frames, have their identities verified.  Diaz and Wang are silent, however, Zadeh teaches authenticated lockout.  (“… the system for video or image recognizer is used for access control, e.g., for building, elevator, airport, security, or government, or for anti-terrorism, or for police work, or for background check, or for employment verification.  In one embodiment, the system is used for face or object detection and recognition in pictures or images, e.g., in albums or videos… the analyzer module determines the bounding boxes or borders of the objects/faces/bodies in images and/or video frames… the selection module uses the bounding boxes or borders to determine objects/persons/faces being selected.”; Zadeh, [2568], [2871])
The system uses facial recognition for access control to a building or elevator, for example.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system performs at least one of the image segmentation and vision analysis for authenticated lockout or the image segmentation and vision analysis for performance audit based at least in part on the image received from the camera, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang ([0004]) and to detect and recognize faces in video frames for building access control, as taught by Zadeh. ([0468])  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Wang, and Zadeh as applied to claim 2 above, and further in view of Perna et al. U.S. Pub. No. 2016/0012218.  
Re:  claim 3, Diaz is silent, however, Wang teaches 
3. (Currently Amended) The system of claim 2, wherein performing the image segmentation and vision analysis for authenticated lockout further comprises authenticating a user against a database of known users using the image, (“An example of face recognition process identifies and/or verifies an identity of a person from a digital image or a video frame of a video clip.  In some cases, the features of the face are extracted from the image and compared with features of known faces stored in a database”; Wang, [0048])
The person’s identity is verified by comparing the features of the person’s captured face with a database of know faces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for authenticated lockout further comprises authenticating a user against a database of known users using the image, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang. ([0004])  
Diaz is silent, however, Perna teaches wherein the user is granted access to the energy industry operation component responsive to successfully authenticating a user, and wherein the user is not granted access to the energy industry operation component responsive to unsuccessfully authenticating the user. (“If the module 1514 determines in block 1936 that there is an iris match, the module 1514 outputs a match signal that can be used by an access control assembly to initiate access control logic for a positive match in block 1938 (e.g., transitioning from a locked to an unlocked state (or transitioning an access control assembly from a locked state in which the access control assembly prevents the person from accessing an object, to an unlocked state in which the access control assembly allows the person to access the object), such as unlocking the door 1416).  If the module 1514 determines in block 1936 that there is not an iris match, the module 1514 outputs a “no match” signal (or absence of a signal may also be used as a no-match indication), which can be used by an access control assembly to initiate access control logic for a negative match condition (e.g., lock the door 1416).”; Perna, [0124])
When the user’s face/iris is recognized (authenticated), the user is granted access by unlocking the door.  When the user’s face/iris is not recognized, the user is not granted access by locking the door.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the user is granted access to the energy industry operation component responsive to successfully authenticating a user, and wherein the user is not granted access to the energy industry operation component responsive to unsuccessfully authenticating the user, in order to enable the access control assembly to initiate access control logic for a positive match that will, for example, unlock the door to allow access or to initiate access control logic for a negative match that will, for example, lock the door to prevent access, as taught by Perna. ([0124])    
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Wang, and Zadeh as applied to claim 2 above, and further in view of Mandel et al. U.S. Pub. No. 2015/0046375.  
Re:  claim 4, Diaz is silent, however, Mandel teaches 
4. (Currently Amended) The system of claim 2, wherein performing the image segmentation and vision analysis further comprises drawing a bounding box around an object of interest in the image and categorizing a type of the object of interest. (“Fig. 3 shows a composite image 300 that may, for example correspond to the composite image 200 of Fig. 2, in which bounding boxes 310, 30, 330, 340 are displayed that identify four sub-images that have been recognized or interpreted as human being by an image segmentation or object recognition algorithm… The result of image segment such as that illustrated Fig. 3 results in the identification of four sub-images that may be of interest to the user in creating a desired avatar and/or animated sequence.”; Mandel, [0057], Fig. 3)
Fig. 3 illustrates that bounding boxes have been generated to identify four sub-images that have been recognized or interpreted as human beings using image segmentation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis further comprises drawing a bounding box around an object of interest in the image and categorizing a type of the object of interest, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming, in order to recognize and identify to the user, by displaying a bounding box, the objects or living beings which the system has recognized in an image, as taught by Mandel. ([0062])  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Wang, and Zadeh as applied to claim 2 above, and further in view of Kim et al. KR 101 549 599 B1 (hereinafter Kim‘599).  
Re:  claim 5, Diaz is silent, however, Kim’599 teaches 
5. The system of claim 2, wherein performing the image segmentation and vision analysis for authenticated lockout further comprises analyzing the image to determine whether a user is equipped with personal protective equipment, (“… the present invention is configured to satisfy both the face recognition of a worker and the tag recognition of a dedicated helmet according to each worker, thereby making it mandatory to wear a helmet when entering and exiting the restricted area… According to the restricted area access warning system capable of identifying the accessors and tracking the access lines using facial recognition and tag recognition according to the present invention, the operator’s face and the dedicated tag of the safety helmet are recognized together to allow access to the restricted area.”; Kim’599, p. 5, 1st para, p. 6, 4th para)
The system identifies the worker using both facial recognition of the worker and tag recognition of the helmet the worker is required to wear.  The system uses this information to determine whether the worker is allowed to access the restricted area.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for authenticated lockout further comprises analyzing the image to determine whether a user is equipped with personal protective equipment, in order to satisfy both the face recognition of a worker and the tag recognition of a dedicated helmet according to each worker, thereby making it mandatory to wear a helmet when entering and exiting the restricted area, and to enhance both the security of the worker and the security of the restricted area, as taught by Kim’599. (p. 5, 1st para)  
wherein the user is granted access to the energy industry operation component responsive to determining that the user is equipped with personal protective equipment, and wherein the user is not granted access to the energy industry operation component responsive to determining that the user is not equipped with personal protective equipment. (“… since the present invention is configured to match the face recognition of the operator at the entrance to the restricted area and the tag recognition of the dedicated helmet according to the worker, it is required to wear the safety helmet in the field to improve the safety of the worker and to secure the entrance of the unauthorized restricted area.”; Kim’599, p.13, 4th para)
The system uses both facial recognition and tag recognition for the helmet (personal protective equipment) the worker is required to wear, in order to determine whether the user is granted access.  If the user is recognized using facial recognition and tag recognition of the helmet (personal protective equipment), and if the use is authorized to be in the restricted area, the user is granted access (the user is granted access to the energy industry operation component response to determining that the user is equipped with personal protective equipment).  The helmet is required to perform the determination.  Thus, without the helmet access is automatically denied (user is not granted access to the energy industry operation component responsive to determining that the user is not equipped with personal protective equipment).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the user is granted access to the energy industry operation component responsive to determining that the user is equipped with personal protective equipment, and wherein the user is not granted access to the energy industry operation component responsive to determining that the user is not equipped with personal protective equipment, in order to accurately identify the accessing personnel of the restricted area and to prevent safety accidents by limiting access to the dangerous area in advance, as taught by Kim’599.  (p. 13, 3rd para)  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Wang, and Zadeh as applied to claim 2 above, and further in view of Jones et al. U.S. Pub. No. 2018/0225616.  
Re:  claim 6, Diaz is silent, however, Jones teaches 
6. (Original) The system of claim 2, wherein performing the image segmentation and vision analysis for performance audit further comprises:  associating, by the processing system, a time stamp of a service being performed at the energy industry operation, the time stamp being determined based at least in part on the image; and performing the performance audit by comparing the time stamp to performance data to verify that the service was performed. (“The one-line application 100 is coded to insert a data and time stamp for data collected on each step of the digital checklist when the data is recorded.  The artificial intelligence engine performs on or more actions of… 2) looking at the data collected to perform trend analysis on the change in data values from the historical records and then make the prediction about maintenance and potential repair of equipment in the building; 3) certifying that critical steps were properly performed in the digital checklist using any of captured photos, videos and quality assurance sign-offs embedded or attached into the data collected in the digital checklist; 4) checking meta data of attachments to the checklist including any of but not limited to photographs, images and videos, to see if the attachment’s time code, indicated in the meta data, matches the time stamp of the steps in which the data was recorded;… The digital checklist may be created and utilized for operations of mission-critical facilities and/or equipment… oil production and drilling facilities… power generation, etc…”; Jones, [0018], [0023])
A time stamp is inserted for data collected on each step in the operation (time stamp of a service being performed) being performed at, for example a power generation facility (energy industry operation).  The meta data of photographs, images and videos (the time stamp being determined based at least in part on the image) is checked to see if time code indicated in the meta data matches the time stamp of the steps in which the data was recorded (comparing the time stamp to performance data to verify that the service was performed).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing the image segmentation and vision analysis for performance audit further comprises:  associating, by the processing system, a time stamp of a service being performed at the energy industry operation, the time stamp being determined based at least in part on the image; and performing the performance audit by comparing the time stamp to performance data to verify that the service was performed, in order to leave an accurate record of what was completed and who completed it thereby being useful in an environment where processes must be completed repeatedly and without error and when a company is required to prove that these processes were properly completed, as taught by Jones. ([0022], [0023])  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd, Nelson, Wang, Zadeh, and Jones as applied to claim 6 above, and further in view of Kim et al. KR 101 907 964 B1 (hereinafter Kim’964).  
Re:  claim 7, Diaz is silent, however, Kim’964 teaches 
7. (Original) The system of claim 6, wherein the performance data comprises invoice data, health and safety environment data, human resources planning data, and service planning and safety data. (“… each of the information collecting terminals 110 to 140 may have at least one sensor for sensing the concentration of oxygen in the air, the concentration of carbon dioxide in the air, the noxious gas leakage, the ambient temperature and humidity… a monitoring system for safety management on the construction site regardless of the place and time in order to ensure the safety of workers at the construction site, management of biometric information by worker/visitor by biometrics, monitoring of health status by heart rate measurement… monitoring of hazardous substances in hazardous area, monitoring pollution situation, monitoring of real-time operation status… displaying hazardous gas sensor monitoring, construction schedule, construction status and excavation rate in conjunction with map… a safety monitoring method for a construction site includes… (b) Provision of construction schedule information by the progress monitoring system of the site safety management monitoring system, and the schedule information of the present process, the start date, the plan extension (m), the whole day shift (m), the accumulated shift (m)… managing the goods receipt, warehousing, inventory, and used construction material information of a construction material at a construction site…”; Kim’964, [0020], [0031], [0033], [0035], [0140], Fig. 1)
The monitoring system monitors, for example, the worker’s heart rate (health data) and hazardous substances, such as noxious gases in the area (safety environment data).  The monitoring system displays hazardous gas sensor monitoring (safety data) the construction schedule, construction status and excavation rate (service planning data).  The monitoring system includes the construction schedule, the start date, the plan extension, the whole day shift and the accumulated shift (human resources planning data).  The monitoring system manages the goods receipt, warehousing, inventory, and used construction material information (invoice data).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the performance data comprises invoice data, health and safety environment data, human resources planning data, and service planning and safety data, in order to monitor safety management to ensure the safety of workers in a site, such as a construction site, as taught by Kim’964. ([0001])  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd and Nelson as applied to claim 1 above, and further in view of Orlowski U.S. Patent No. 7,954,332.  
Re:  claim 8, Diaz is silent, however, Orlowski teaches 
8. (Original) The system of claim 1, wherein the energy industry operation component is a variable speed drive. (“… the electrical devices include a variable speed drive (VSD) enclosure for electrical submersible pump (ESP) applications, which shelters head producing equipment such as an electronic power converters, inverters, chokes, filters, or other electronic and power equipment in water-tight NEMA-4 enclosures… VSD systems are used in the oil, gas, and petrochemical industry to control pumps and compressors.”; Orlowski, col. 3, lines 51-57, col, 4, lines 5-6)
The variable speed drive is used in the oil, gas and petrochemical industries (energy industry).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the energy industry operation component is a variable speed drive, in order to assure acceptable internal temperatures for electronic devices to work in very high ambient temperatures and air-tight enclosures, as taught by Orlowski. (col. 4, lines 57-60)  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd and Nelson as applied to claim 1 above, and further in view of Kim‘599.  
Re:  claim 9, Diaz is silent, however, Kim’599 teaches 
9. (Original) The system of claim 1, wherein the processing system is further configured to perform natural language processing on an input received from a user of the processing system, to generate a command based on the natural language processing, and to cause the energy industry operation component to perform an action based at least in part on the command. (“For example, when an operator performs a recognition procedure through the identification tag unit 10 and the identification information unit 20 and then reads into a safe zone and an access permission zone accessible from the main server unit 30, through the means 35, a control signal for outputting a voice message such as “access permitted”, so as to guide the normal access permission state to the operator.”; Kim‘599, p12, 2nd para.)
The system performs facial recognition on the worker and tag recognition on the helmet the worker is wearing.  The system processes these inputs (the input of the worker’s face and the tag from the worker’s helmet) to generate a voice message (generate a command based on the natural language processing), such as “access permitted,” causing for example, the door to be unlocked for the worker’s access (perform an action based at least in part on the command).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system is further configured to perform natural language processing on an input received from a user of the processing system, to generate a command based on the natural language processing, and to cause the energy industry operation component to perform an action based at least in part on the command, in order to output a voice according to a result read by the main server unit so that the operator can more easily confirm whether or not access is possible, as taught by Kim’599. (p. 11, 6th para)  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Spayd and Nelson as applied to claim 1 above, and further in view of Rotem et al. U.S. Pub. No. 2019/0187775.
Re:  claim 10, Diaz is silent, however, Rotem teaches 
10. (Original) The system of claim 1, wherein the accelerator is a graphics processing unit. ("... a hardware processing unit may include a hardware accelerator (e.g., an AI accelerator, a video processing unit, a graphics processing unit, etc.)... server 906 may perform (using, e.g., hardware accelerator 330) various types of AI or ML tasks on data.  For instance, server 906 may use AI or ML algorithms... to enable natural language processing, to enable computer vision (e.g., to identify objects in images...), and/or to perform a variety of other tasks."; Rotem, [0062], [0064])
A hardware processing unit may include a hardware accelerator, such as, a graphics processing unit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system comprising an accelerator and being configured to perform at least one of image segmentation and vision analysis for authenticated lockout, image segmentation and vision analysis for performance audit, or augmented reality rendering and streaming, in order to dynamically manage the power usage and/or performance of hardware-based AI accelerators, as taught by Rotem. ([0027]) 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Wang, Zadeh, Perna and Nelson.   
Re:  claim 11, Diaz teaches 
11.  (Currently Amended)  A method comprising: receiving, by a processing system comprising an accelerator, an image from a camera, the camera capturing the image at an energy industry operation site; (“… the first processor of the device includes one of:  a central processing unit… a graphics processing unit, a field-programmable integrated circuit such as an FPGA (i.e., field-programmable gate array), as hardware accelerator… the device may be connected to machines and or sensors with IP or other protocols… This feature enables the device deployment in a wide range of industrial installations like, manufacturing… power generation… nuclear power plants, wind energy plants, oil refineries, natural gas processing plants… The outlined machine 500 is a typical machine in the field of automotive industry, but similar functional blocks may represent other machines in different fields.  The machine 500 of this example is composed by the following units, subsystems and/or components:… A quality control unit 517:  Taking into account the high production rates of these kinds of production lines… it is mandatory to control that the quality of the produced parts is under specification.  In this example, this function is performed by the camera 583 and a measuring touch probe 584…”; Diaz, [0044], [0048], [0077], [0083], Fig. 6A)
The processing system of the device includes an accelerator.  The device is used in multiple industries, including power generation, nuclear power plants, wind energy plants, oil refineries, natural gas processing plants (energy industry).  A machine has a camera that is used to control the quality of produced parts (a camera capturing an image at an energy operation site).  
Diaz is silent, however, Wang teaches performing, by the processing system, image segmentation and vision analysis for authenticated lockout based at least in part on the image; (“The object recognition system 100 receives video frames 104 from a video source 102… The video source 103 can include a video capture device (e.g., a video camera,…)… The object recognition system 100 processes the video frames 104 to detect and track objects in the video frames 104… An example of object recognition includes face recognition, where faces of people in a scene captured by video frames are analyzed and detected, tracked, and/or recognized… An example face recognition process identifies and/or verifies an identity of a person from a digital image or a video frame of a video clip… As shown in Fig.4A, the face of the person 402 is detected from the frame 400A and the location of the face is represented by the bounding box 410A.”; Wang, [0045], [0047], [0048], [0062], Figs. 4A-4B)
The object recognition system (processing system) receives video frames from a video source, such as a video camera.  The image recognition system includes facial recognition, using image segmentation (such as bounding boxes illustrated in Figs. 4A-4B), where faces of people, in the captured video frames, have their identities verified.  Diaz and Wang are silent, however, Zadeh teaches authenticated lockout.  (“… the system for video or image recognizer is used for access control, e.g., for building, elevator, airport, security, or government, or for anti-terrorism, or for police work, or for background check, or for employment verification.  In one embodiment, the system is used for face or object detection and recognition in pictures or images, e.g., in albums or videos… the analyzer module determines the bounding boxes or borders of the objects/faces/bodies in images and/or video frames… the selection module uses the bounding boxes or borders to determine objects/persons/faces being selected.”; Zadeh, [2568], [2871])
The system uses facial recognition for access control to a building or elevator, for example.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of performing, by the processing system, image segmentation and vision analysis for authenticated lockout based at least in part on the image, in order to suppress the false recognition of different identities with similar characteristic features, as taught by Wang ([0004]) and to detect and recognize faces in video frames for building access control, as taught by Zadeh. ([0468])  
Diaz is silent, however, Perna teaches determining, by the processing system, whether an authentication lockout criterion is satisfied;… responsive to determining that the authentication lockout criterion is not satisfied, implementing, by the processing system, a lockout procedure on an energy industry operation component at the energy industry operation site. (“If the module 1514 determines in block 1936 that there is an iris match, the module 1514 outputs a match signal that can be used by an access control assembly to initiate access control logic for a positive match in block 1938 (e.g., transitioning from a locked to an unlocked state (or transitioning an access control assembly from a locked state in which the access control assembly prevents the person from accessing an object, to an unlocked state in which the access control assembly allows the person to access the object), such as unlocking the door 1416).  If the module 1514 determines in block 1936 that there is not an iris match, the module 1514 outputs a “no match” signal (or absence of a signal may also be used as a no-match indication), which can be used by an access control assembly to initiate access control logic for a negative match condition (e.g., lock the door 1416).”; Perna, [0124])
When the user’s face/iris is recognized (determining whether an authentication lockout criterion is satisfied), the user is granted access by unlocking the door.  When the user’s face/iris is not recognized (determining that the authentication lockout criterion is not satisfied), the user is not granted access by locking the door (implementing a lockout procedure).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of determining, by the processing system, whether an authentication lockout criterion is satisfied; and responsive to determining that the authentication lockout criterion is not satisfied, implementing, by the processing system, a lockout procedure on an energy industry operation component at the energy industry operation site, in order to enable the access control assembly to initiate access control logic for a positive match that will, for example, unlock the door to allow access or to initiate access control logic for a negative match that will, for example, lock the door to prevent access, as taught by Perna. ([0124])    
Diaz is silent, however, Nelson teaches wherein the authentication lockout criterion is selected from the group consisting of a minimum number of individuals present, an unauthorized device being used and an improper act being performed; (“4. Automatically detect if one or more people (e.g., user 11 are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 1). For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 6. Enable automatic safety (e.g., an off switch, a disengage clutch, etc) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location”; Nelson, [0014], )
The minimum number of individuals present is one.  And, the authentication lockout criteria detects if the at least one person present is, for example, wearing safety glasses in front of their eyes as oppose to on top of their forehead.  
(“9. Automatic detection to ensure that the user is located in a correct (i.e., approved) position with respect to the electro/mechanical apparatus (e.g., not behind the electro/mechanical apparatus) and enabling of a safety mechanism to enable or disable the electro/mechanical apparatus if the user is located in an in an incorrect position with respect to the electro/mechanical apparatus.”; Nelson, [0014])
An improper act being performed includes, for example, the user being located behind the electro/mechanical apparatus (incorrect position).  Authentication lockout criteria disables the electro/mechanical apparatus when the user is located in an incorrect position with respect to the electro/mechanical apparatus.  
(“If the markings of protective gear 15a and/or 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation… If the safety rating of the protective gear is equal to or greater than the safety rating needed by the apparatus/machine, the recognition component enables an operation of the apparatus/machine otherwise the apparatus/machine is put into an inoperable state… If the mask is tilted up, a safety rating code will not be in the correct position to be detected and therefor the apparatus/machine may be put into an inoperable state.”; Nelson, [0015], [0016])
An improper device being used includes, for example, the user wearing the protective gear with markings that are not equal to or greater than the type required.  Authentication lockout criteria disables power to the mechanical portion of the apparatus in order to disable operation, when the protective gear worn by the user has markings that are not equal to or greater than the type required.   
responsive to determining that the authentication lockout criterion is satisfied, initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state. (“6. Enable an automatic safety (e.g., an off-switch, a disengage clutch, etc.) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location… system 5 may use a facial recognition process to ensure that protective gear 15a and/or 15b are on user 11 and then use an optical character recognition (OCR) process to recognize the markings on protective gear 15a and/or 15b.  If the marking of protective gear 15a and 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation.”; Nelson, [0014], [0015])
If the system detects that the user is not wearing the required protective gear (responsive to determining that the authentication lockout criterion is satisfied), then a safety device is enabled to disable power to the machine or disable operation of the machine (initiating a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy state to a lower energy state).  Nelson can be combined with Diaz such that the machine (or electro/mechanical apparatus) of Nelson is an energy industry machine (energy industry operation component) of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of wherein the authentication lockout criterion is selected from the group consisting of a minimum number of individuals present, an unauthorized device being used and an improper act being performed; responsive to determining that the authentication lockout criterion is satisfied, initiation a shutdown procedure to reduce an energy state of the energy industry operation component from a higher energy sate to a lower energy state, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Re:  claim 12, Diaz as modified is silent, however Nelson teaches 
12. (Previously Presented) The method of claim 11, further comprising:  responsive to determining that the authentication lockout criterion is satisfied, granting, by the processing system, access to the energy industry operation component at the energy industry operation site. (“System 5 comprises a detection device (e.g., an infrared camera) and a computing apparatus 10 enabled to examine a profile associated with attachment(s) 20a and compare the profile to a database… to determine a type and usage of attachment(s) 20a and a correct safety gear type… a policy driven engine may enable one or more actions(e.g., ensuring the proper level of safety gear is being worn based on use)… 4. Automatically detect if one or more people (e.g., user 11) are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 11).  For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 7. Automatically detect if one or more people is wearing a correct level of protective gear.”; Nelson, [0009], [0014])
The system is automatically detecting whether the user is correctly wearing the required protective gear, in order for the user to operate the machine (determining that an authentication lockout criterion is satisfied).  
(“6. Enable an automatic safety (e.g., an off-switch, a disengage clutch, etc.) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location… system 5 may use a facial recognition process to ensure that protective gear 15a and/or 15b are on user 11 and then use an optical character recognition (OCR) process to recognize the markings on protective gear 15a and/or 15b.  If the marking of protective gear 15a and 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation.”; Nelson, [0014], [0015])
If the system detects that the user is not wearing the required protective gear (responsive to determining that the authentication lockout criterion is satisfied), then a safety device is enabled to disable power to the machine or disable operation of the machine (granting, by the processing system, access to the energy industry operation component).  Nelson can be combined with Diaz such that the machine (or electro/mechanical apparatus) of Nelson is an energy industry machine (energy industry operation component) of Diaz.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of responsive to determining that the authentication lockout criterion is satisfied, granting, by the processing system, access to the energy industry operation component at the energy industry operation site, in order to ensure that the user is wearing the required protective gear to operate the machine, as taught by Nelson. ([0015])  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackney U.S. Patent No. 8,830,267 in view of Diaz and Hall U.S. Pub. No. 2019/0156443.  
Re:  claim 13, Brackney teaches 
13.  (Currently Amended)  A method comprising: receiving, by a processing system comprising an accelerator, an image from a camera, the camera capturing the image at an energy industry operation site; (“The client 250 includes a body with a display or touch screen 252, and the client 250 functions (such as with a camera) to display a video image 254 of the building 210.  The displayed image 254 may include one or more pieces of building equipment that is monitored by system 200 such as three supply air diffusers 256, 257, 258.”; Brackney, col. 8, lines 48-54, Fig. 2) 
The client receives an image from a camera, which captures an image of equipment at a building site.  Brackney is silent, however, Diaz teaches the client device including an accelerator. (“… the industrial installation may belong to one of the following fields:… energy industry… a machine of an industrial installation refers to any device or machine used for carrying out an industrial process.  In Fig. 3, the system includes a network 100 in turn including a serer 10 and a plurality of devices 21-26 configured as a computing cluster.  Each device 21-26 has a first processor and a second processor… and is connectable to both a machine… of an industrial installation… and a network… such as network 100… ”; Diaz, [0071])
Each device has a first and a second processor. (“the first processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as a FPGA… as hardware accelerator… the second processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as an FPGA…”; Diaz, [0044])
The first processor and/or the second processor includes a hardware accelerator.  Diaz can be combined with Brackney such that the device of Diaz is the client of Brackney and the hardware accelerator of Diaz is included in the client of Brackney and the energy industry of Diaz includes the building site of Brackney.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brackney by adding the feature of receiving, by a processing system comprising an accelerator, an image from a camera, the camera capturing the image at an energy industry operation site, in order to enable machines to inform upper level supervision systems about their working state, as taught by Diaz. ([0003])   
Brackney teaches performing, by the processing system, image segmentation and vision analysis for authenticated performance audit based at least in part on the image to associate a time stamp with a service performed at the energy industry operation site; (“… the client 250 functions (such as with a camera) to display a video image 254 of the building 210.  The displayed image may include one or more pieces of building equipment that is monitored by a system 200 such as three supply air diffusers 256, 257, 258… the operator may operate the client 250 to request… building management information on the diffusers 256, 257, 258 from a communicatively-linked ARBOT server… the ARBOT server creates an overlay… including digital objects associated with each identified piece of equipment… The overlay is then transmitted to the client 250… Fig. 3 shows the client 250 after the client 250 has received the overlay data from the ARBOT server and has displayed the overlay 370 over the video image 254.  As shown, the graphic or overlay 370 includes a digital object 372, 376, 380 that is associated with each of the diffusers 256, 257, 258, respectively… Each object 372, 376, 380 includes a graphical portion 373, 377, 382 in the form, in this case, of an arrow that indicates direction of air flow from the diffusers and also may be colored or otherwise graphically coded to provide information (e.g., color coding is used in this example to indicate flow rate and whether the flow is within or outside of the desired flow range)… In this example, the diffusers 256, 257 are operating with flow rates within desired ranges… However, the diffuser 358 is operating with low flow (out of range, for example) as shown by graphical and textual portions 382, 384…”; Brackney, col. 8, lines 48-54, lines 60-65, col. 9, col. 9, lines 4-10, lines 11-23, lines 29-34 , Figs. 2-3)
The system, including the camera, operates in real-time.  Thus, the time stamp is the current time.  
The client camera captures a video image of the three diffusers 256, 257, 258.  The diffusers are recognized (image segmentation and vision analysis) and overlays are generated, which include performance information for each diffuser (authenticated performance audit).  For example, diffusers 256 and 257 are operating within desired ranges and diffuser 358 has a low flow and is operating out of range (authenticated performance audit).  
determining, by the processing system, whether the time stamp associated with the service corresponds to performance data;… and responsive to determining that the time stamp associated with the service does not correspond to the performance data, implementing, by the processing system, a corrective action to correct the performance data. (“… the diffuser 258 is operating with low flow (out of range, for example) as shown by graphical and textural portions 382, 384… The overlay 370 may include the icon or object 390 that includes a link component 390 linking it to the underperforming diffuser 358 and includes a box or button 392 that includes graphics or text providing building management data (e.g., text indicating the flow rate provided in object 380 is lower than desired for the building 210.  The box 392 may also include in the text 394 or otherwise an indication that it is a selectable button that the user 202 may select or click via the touch screen 252 (e.g., an actuator in hand may be presented allowing the operator to adjust operation of the diffuser or related components to modify flow) or to record this problem and initiate further maintenance actions for the diffuser 258. ”; Brackney, col. 9, lines 32-34, lines 39-52)
The system, including the camera, operates in real-time.  Thus, the time stamp is the current time.  It is determined that the diffuser 258 is operating at a low flow that is out of range (does not correspond to performance data).  The overlay is generated, and it includes a selectable button, such as an actuator that allows the user to adjust operation of the diffuser to modify flow (implementing, by the processing system, a corrective action to correct the performance data) or to record the problem and initiate further maintenance for the diffuser 258.  
(“The box 392 may also include in the text 394 or otherwise an indication that it is a selectable button that the user 202 may select or click via the touch screen 252 to request additional information on the diffuser 258… or to record this problem and initiate further maintenance actions for the diffuser 258… For example, the selection for follow up of a potential operating issue by the user 202 may cause an operator input… to be transmitted from the ARBOT server… which forwards the data as a request… to a building EMS… In Response, the EMS may register the problem with an issue tracking database and a variety of data may be stored to facilitate later diagnostics such as repair code, time and data the operator 202 noted problem, part description/identification, and the location of the equipment and/or building sensor that indicated the operating problem… ”; Brackney, col. 9, lines 45-52, col. 10, lines 5-17)
If the user records the problem to initiate further maintenance for the diffuser 258, then the EMS may register the problem with an issue tracking database.  The problem is registered with additional data such as time and date the operator noted the problem (time stamp) and the repair code to facilitate later diagnostics and repair (implementing, by the processing system, a corrective action to correct the performance data).  
Brackney is silent, however, Hall teaches wherein the performance data is associated with one of recorded service hours for an employee or invoice data; (“… information relating to amount of time a worker worked on a particular task item and/or on the work order may be entered or counted using a time that starts upon user-input of task item initiation and subsequent user input indicating task item completion (such as pass/fail entry) and takes into account the hourly wage rate of the particular worker completing the task item.  ”; Hall, [0204])
Performance data is associated with the recorded amount of time a worker worked on a particular task (recorded service hours for an employee or invoice data).  Hall can be combined with Brackney such that the recorded service hours of a worker (employee) are included in method of Brackney.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brackney by adding the feature of the performance data is associated with one of recorded service hours for an employee or invoice data, in order to enable more accurate cost assessment and estimates relating to maintenance, repairs, task items and/or work order projects, as taught by Hall. ([0204])   
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Pub. No. 2017/0011254 in view of Diaz  
Re:  claim 14, Guo teaches
14. (Previously Presented)  A method comprising:  storing an augmented reality package in a memory of a processing system associated with an energy industry operation component at an energy industry operation site, the processing system comprising the memory, a processor, and an accelerator; (“… the system and method disclosed herein may be implemented in the field of oil and gas… The memory 706 may include an AR based component replacement and maintenance module 720 including machine readable instructions residing in the memory 706 during runtime and executed by the processor 702… The computer system 700 may execute, by a processor… the methods, functions and other processes described herein.  These methods, functions and other processes may be embodied as machine readable instructions stored on a computer readable medium… such as hardware storage devices (e.g., RAM… ROM… EPROM… EEPROM… hard drives, and flash memory)”; Guo, [0016], [0075], Figs. 1 and 7)
The system can be implemented in the oil and gas industry (energy industry).  The AR based component replacement and maintenance module including machine readable instructions are stored in memory (storing an augmented reality package in a memory of a processing system associated with an energy industry operation component at an energy industry operation site).  The system includes memory, such as, RAM and ROM and a processor.  Guo is silent, however, Diaz teaches the system including an accelerator. (“… the industrial installation may belong to one of the following fields:… energy industry… a machine of an industrial installation refers to any device or machine used for carrying out an industrial process.  In Fig. 3, the system includes a network 100 in turn including a serer 10 and a plurality of devices 21-26 configured as a computing cluster.  Each device 21-26 has a first processor and a second processor… and is connectable to both a machine… of an industrial installation… and a network… such as network 100… ”; Diaz, [0071])
Each device has a first and a second processor.  
(“the first processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as a FPGA… as hardware accelerator… the second processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as an FPGA…”; Diaz, [0044])
The first processor and/or the second processor includes a hardware accelerator.  Diaz can be combined with Guo such that the hardware accelerator of Diaz is included in the computer system of Guo.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Guo by adding the feature of storing an augmented reality package in a memory of a processing system associated with an energy industry operation component at an energy industry operation site, the processing system comprising the memory, a processor, and an accelerator, in order to enable machines to inform upper level supervision systems about their working state, as taught by Diaz. ([0003])    
Guo and Diaz teach receiving, by the processing system, a request for the augmented reality package from a user device associated with a user; rendering, by the accelerator of the processing system, the augmented reality package; and streaming, by the processing system, the rendered augmented reality package to the user device associated with the user. (“The user 104 may use an AR device such as, for example, AR glasses 118 to ascertain and display real-time virtual data, images, and videos onto the user’s own vision of an environment zone 120 including a component 122.  The AR glasses 118 may be implemented as a set of glasses that are worn by the user 104, or alternatively, implemented as a mobile device having a display and a camera, such as smart phones or tablets with cameras… The AR classes 118 may function as a head mounted display unit that provides graphic overlays.  The AR glasses 118 may be tracked by the system 102 that augments the natural view of the user104, for example, with text, labels, arrows, and animated sequences designed to facilitate comprehension of information related to the component 122… The AR integrator and controller 124 may control operation of the system 102 to provide video analytics and computer vision support for the user 104… The user 104 may utilize the AR glasses 118 to obtain… an image 126 of the component 122, and send the component image 126 to a component identifier 128 that is executed by a hardware processor.  The component identifier 128 may receive the component image 126… match the component image 126 to an existing component image from a set of existing component images to obtain a matched component image… Based on the matched component image, the component identifier 128 may… use the matched component image 126 to identify the component 122… and to determine component details… The component details 130… may be forwarded to the AR glasses 118, where the AR glasses 118 may be used to display the component details 130… to the user.”; Guo, [0021], [0022], [0024], [0026], [0027])
The user uses the AR glasses or mobile device to take an image of the component and then sends the component to the component identifier.  This is considered to be a request for the augmented reality package.  When the image is received by the component identifier, the component identifier identifies the component, and determines component details for display.  The component details are displayed as an overlay of the component image (rendering the augmented reality package).  The component details can be real-time virtual data, images and videos that are rendered and streamed to the AR glasses or mobile device for display (user device associated with the user).  Guo is silent, however, Diaz teaches the system including an accelerator. (“the first processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as a FPGA… as hardware accelerator… the second processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as an FPGA…”; Diaz, [0044])
The first processor and/or the second processor includes a hardware accelerator.  Diaz can be combined with Guo such that the hardware accelerator of Diaz is included in the computer system of Guo.   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Guo by adding the feature of receiving, by the processing system, a request for the augmented reality package from a user device associated with a user; rendering, by the accelerator of the processing system, the augmented reality package; and streaming, by the processing system, the rendered augmented reality package to the user device associated with the user, in order to enable machines to inform upper level supervision systems about their working state, as taught by Diaz. ([0003])    
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Diaz as applied to claim 14 above, and further in view of Montgomerie et al. U.S. Pub. No. 2016/0291922 and Dalal et al. U.S. Pub. No. 2020/0026257.  
Re:  claim 15, Diaz is silent, however, Montgomerie teaches 
15. (Original) The method of claim 14, wherein the user device is a first user device (element 270 is the local user’s device), and wherein the user is a first user (user 210; [0056], Fig. 2) and is located at the energy industry operation site, the method further comprising:  streaming, by the processing system, the rendered augmented reality package to a second user device (element 230 the remote experts device; [0057], Fig. 2) associated with a second user (remote expert 200; [0057], Fig. 2) being remote from the energy industry operation site while streaming the rendered augmented reality package to the first user device associated with the first user.
(“… an expert may share a view of a local user within an AR environment and may provide technical assistance to the local user, as shown in Fig. 2… the remote expert 200 may upload and overlay additional content 240 via a camera device 250 associated with display device 270.  The local user 210 may further provide a 3D reference system… for both users… Display devices 230 and 270 used by the remote expert 200 and the local user 110 may be, for example, a tablet, mobile phone, laptop computer, head-mounted display, etc… Remote expert 200 and local user 210 may share a live connection 220 in a network such as the Internet and may also share audio, video, data, etc.”; Montgomerie, [0056], [0057], [0059], Fig. 2)
The technician’s (first user’s) device 170 is located in the field, at the piece of equipment, as illustrated in Fig. 2.  The augmented reality content is overlaid on the technician’s field of view, which is shared, in real-time, with the remote expert 200 (second user device associated with the second user), located at a remote location from the technician.  Diaz and Montgomerie are silent, however, Dalal teaches, the industry being the energy industry.  ("The maintenance system 100 is communicatively coupled to a user device 110 which may be remotely located to receive data such as a live video stream or real-time video feed 102.  The user device 110 can include augmented reality devices such as SMART glasses, smart phones, tablet devices, laptops… The live video feed 102 is transmitted by the user device 110 associated with various settings or facilities such as industrial… Industrial establishments can include… power plants, oil drilling platforms, refineries…"; Dalal, [0022], Fig. 1)
Dalal can be combined with Diaz and Montgomerie such that the AR data transmitted with the live video feed of Dalal is shared simultaneously with the multiple devices of Montgomerie.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the system of Diaz by adding the feature of the processing system comprising an accelerator and being configured to perform at least one of the user device is a first user device, and wherein the user is a first user and is located at the energy industry operation site, the method further comprising:  streaming, by the processing system, the rendered augmented reality package to a second user device associated with a second user being remote from the energy industry operation site while streaming the rendered augmented reality package to the first user device associated with the first user, in order to share augmented reality elements layered on top of real world views between a local user and one or more remote users, such as an expert with the ability for each user to interact with and manipulate the same shared elements, as taught by Montgomerie ([0037]), and in order to identify faults in real-time and dynamically build an AR-based fault resolution guide including instructions for actions that a user is to implement, as taught by Dalal ([0015]).   
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Diaz as applied to claim 14 above, and further in view of Rotem
Claim 16 is a method analogous to the system of claim 10, is similar in scope and is rejected under the same rationale.  

Response to Arguments
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 1:  
“In the Office Action, the Examiner alleges that “Diaz is silent, however, nelson teaches wherein performing the image segmentation and vision analysis for authenticated lockout comprises:  determining whether an authentication lockout criterion is satisfied.”  For support, the Examiner relies on paragraphs [0009] and [0014] of Nelson.  These passages are silent regarding “a minimum number of individuals present, an unauthorized device being used, and an improper act being performed” as now claimed.  For at least this reason, claim 1 is novel and non-obvious over the art of record and this claim is therefore in condition for  allowance.  Reconsideration and withdrawal of this rejection is respectfully requests.  ”
Examiner disagrees.  Nelson teaches this amended limitation, Nelson teaches, “4. Automatically detect if one or more people (e.g., user 11 are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 1). For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 6. Enable automatic safety (e.g., an off switch, a disengage clutch, etc) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location,” (Nelson, [0014]).  The minimum number of individuals present is one.  And, the authentication lockout criteria detects if the at least one person present is, for example, wearing safety glasses in front of their eyes as oppose to on top of their forehead.  Nelson also teaches, “9. Automatic detection to ensure that the user is located in a correct (i.e., approved) position with respect to the electro/mechanical apparatus (e.g., not behind the electro/mechanical apparatus) and enabling of a safety mechanism to enable or disable the electro/mechanical apparatus if the user is located in an in an incorrect position with respect to the electro/mechanical apparatus.” (Nelson, [0014]).  An improper act being performed includes, for example, the user being located behind the electro/mechanical apparatus (incorrect position).  Authentication lockout criteria disables the electro/mechanical apparatus when the user is located in an incorrect position with respect to the electro/mechanical apparatus.  And, Nelson teaches, “If the markings of protective gear 15a and/or 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation… If the safety rating of the protective gear is equal to or greater than the safety rating needed by the apparatus/machine, the recognition component enables an operation of the apparatus/machine otherwise the apparatus/machine is put into an inoperable state… If the mask is tilted up, a safety rating code will not be in the correct position to be detected and therefor the apparatus/machine may be put into an inoperable state.” (Nelson, [0015], [0016]).  An improper device being used includes, for example, the user wearing the protective gear with markings that are not equal to or greater than the type required.  Authentication lockout criteria disables power to the mechanical portion of the apparatus in order to disable operation, when the protective gear worn by the user has markings that are not equal to or greater than the type required.   
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 11:  
“Applicant submits that the cited references fail to disclose, teach or suggest at least “determining, by the processing system, whether an authentication lockout criterion is satisfied, wherein the authentication lockout criterion is selected from the group consisting of a minimum number of individuals present, an unauthorized device being used, and an improper act being performed” as claimed… In the Office Action, the Examiner alleges that “Diaz is silent, however, Perna teaches determining, by the processing system, whether an authentication lockout criterion is satisfied…” For support, the Examiner relies on paragraph [0124] of Perna.  This passage is silent regarding a “minimum number of individuals present, an unauthorized device being used, and an improper act being performed” as now claimed.  For this reason, claim 1 is novel and non-obvious over the art of record and this claim is therefore in condition for allowance.  Reconsideration and withdrawal of this rejection is respectfully requested.”
Examiner disagrees.  Nelson teaches this amended limitation, Nelson teaches, “4. Automatically detect if one or more people (e.g., user 11 are wearing the correct protective gear properly (i.e., on a proper location/unique zone on user 1). For example, software application 18 may automatically detect if user 11 is wearing safety glasses in front of their eyes as opposed to on top of their forehead… 6. Enable automatic safety (e.g., an off switch, a disengage clutch, etc) that prevents the electro/mechanical apparatus from being operated until the user has placed correct gear in a proper location,” (Nelson, [0014]).  The minimum number of individuals present is one.  And, the authentication lockout criteria detects if the at least one person present is, for example, wearing safety glasses in front of their eyes as oppose to on top of their forehead.  Nelson also teaches, “9. Automatic detection to ensure that the user is located in a correct (i.e., approved) position with respect to the electro/mechanical apparatus (e.g., not behind the electro/mechanical apparatus) and enabling of a safety mechanism to enable or disable the electro/mechanical apparatus if the user is located in an in an incorrect position with respect to the electro/mechanical apparatus.” (Nelson, [0014]).  An improper act being performed includes, for example, the user being located behind the electro/mechanical apparatus (incorrect position).  Authentication lockout criteria disables the electro/mechanical apparatus when the user is located in an incorrect position with respect to the electro/mechanical apparatus.  And, Nelson teaches, “If the markings of protective gear 15a and/or 15b being worn is equal to or greater than a type required, continued use of the apparatus 20 is allowed.  Otherwise computing system 10 may enable a safety device (e.g., to disable power to or a mechanical portion of apparatus) in order to disable operation… If the safety rating of the protective gear is equal to or greater than the safety rating needed by the apparatus/machine, the recognition component enables an operation of the apparatus/machine otherwise the apparatus/machine is put into an inoperable state… If the mask is tilted up, a safety rating code will not be in the correct position to be detected and therefor the apparatus/machine may be put into an inoperable state.” (Nelson, [0015], [0016]).  An improper device being used includes, for example, the user wearing the protective gear with markings that are not equal to or greater than the type required.  Authentication lockout criteria disables power to the mechanical portion of the apparatus in order to disable operation, when the protective gear worn by the user has markings that are not equal to or greater than the type required.   
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 13:  
“In the Office Action, the Examiner alleges that “Brackney teaches… determining, by the processing system, whether the time stamp associated with the service corresponds to performance data.”  For Support, the Examiner relies on column 9,lines 32-34 and 39-52 of Brackney.  This passage is silent regarding “wherein the performance data is associated with one of recorded service hours for an employee or invoice data” as now claimed.  For at least this reason, claim 13 is novel and non-obvious over the art of record and this claim is therefor in condition for allowance.  Reconsideration and withdrawal of this rejection is respectfully requested.”
Examiner disagrees.  Hall teaches this amended limitation.  Hall teaches, “… information relating to amount of time a worker worked on a particular task item and/or on the work order may be entered or counted using a time that starts upon user-input of task item initiation and subsequent user input indicating task item completion (such as pass/fail entry) and takes into account the hourly wage rate of the particular worker completing the task item.” (Hall, [0204]).  Performance data is associated with the recorded amount of time a worker worked on a particular task (recorded service hours for an employee or invoice data).
Applicant's arguments filed 6/01/2022 have been fully considered but they are not persuasive.  Applicant argues regarding claim 14:  
““… the combination of Guo and Diaz is improper.  In particular, Applicant submits that the cited reference fail to disclose, teach, or suggest at least “rendering, by the accelerator of the processing system, the augmented reality package” as claimed.  The Examiner admits that Guo does not teach an accelerator as claimed and instead relies on Diaz as allegedly disclosing the claimed accelerator.  The Examiner relies on paragraph [0044] of Diaz to allege as follows:  “the first processor of the device includes one of :… a graphics processing unit, a field-programmable integrated circuit such as an FPGA… as hardware accelerator… the second processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as an FPGA… ”  The first and second processors of Diaz are not used for rendering an augmented reality package.  Rather, the first and second processor of Diaz purport to perform “liquid computing” and “ground computing” respectively… Diaz is completely silent about any “augmented reality.”  Therefore, it would not be obvious to combine Diaz and Guo as set forth in the Office Action… The rationale for combining these references is merely conclusory.  Particularly, it is alleged that “Diaz can be combined with Guo such that that the hardware accelerator of Diaz is included in the computer system of Guo.”… Even if it is true that “Diaz can be combined with Guo” (a point Applicant does not concede), there is not articulated reasoning why this is supposedly true or why a person having ordinary skill in the art would be motivated to do so… there is no clearly articulated reasoning why to combine Diaz with Guo to use the “accelerator” of Diaz to perform “rendering.. the augmented reality package” of Guo.  Even adding the accelerator of Diaz to the system of Guo does not mean that the accelerator is responsible for performing “rendering … the augmented reality package” since the first and second processors (the supposed “accelerators”) of Diaz perform tasks other than rendering augmented reality packages… In further apparent support of the combination of Diaz and Guo, it is alleged that this combination “enables machines to inform upper level supervision systems about their working state, as taught by Diaz . ([0003]).”  This reasoning is insufficient because it does not address why it would be obvious to use the “accelerator” of Diaz (e.g., one of the first or second processors) to perform “rendering… the augmented reality package.”  For at least these reasons, claim 14 is novel and non-obvious over the art of record and this claim is therefor in condition for allowance.  Reconsideration and withdrawal of this rejection is respectfully requested… For at least the foregoing reasons, Applicant respectfully submits that independent claims 1, 11, 13 and 14 are novel and non-obvious over the art of record and that these claims are therefore in condition for allowance… Dependent claims 2-10, 12, 15, and 16, on their own merits and in view of their dependence on claims 1, 11, or 14, are novel and patentable over the art of record….Reconsideration and withdrawal of these rejections are respectfully requested.”
Examiner disagrees.  The combination teaches the limitation.  Guo teaches (in [0021], [0022], [0024], [0026] and [0027]) that the user uses the AR glasses or mobile device to take an image of the component and then sends the component to the component identifier (which is considered to be a request for the augmented reality package).  When the image is received by the component identifier, the component identifier identifies the component, and determines component details for display.  The component details are displayed as an overlay of the component image (rendering the augmented reality package).  The component details can be real-time virtual data, images and videos that are rendered and streamed to the AR glasses or mobile device for display (user device associated with the user).  One of ordinary skill in the art would understand that a GPU is performing the rendering and that the GPU is an accelerator.  Diaz teaches this.  Diaz teaches the system including an accelerator. (“the first processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as a FPGA… as hardware accelerator… the second processor of the device includes one of:… a graphics processing unit, a field-programmable integrated circuit such as an FPGA…”; Diaz, [0044]).  Evidentiary reference Vogt et al. U.S. Pub. No. 2006/0161572 teaches, “A GPU comprises the microprocessor of a graphics card (or graphics accelerator) for a computer, and is typically efficient at manipulating and displaying computer graphics… an AR system… includes a computing graphic system for rendering graphics, a display system for displaying the graphics…” (Vogt, [0063], [0076]).  Thus, it is well known in the art that a GPU includes a graphics accelerator that performs augmented reality rendering.  The articulated reasons are, for example, in order to enable machines to inform upper level supervision systems about their working state, as taught by Diaz. ([0003]).  And, from the evidentiary reference, in order to efficiently manipulate and display computer graphics (Vogt, [0063]).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612